Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


         Claims 1-2, 6-7 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. PG-Publication # 20200007375), in view of Pan et al. (U.S. PG-Publication # 2019/0215133), and in view of Pan et al. (U.S. PG-Publication #2019/0319745), hereinafter “Pan2”.


          Consider claims 1, 6 and 11, Zhang et al. clearly disclose a method, comprising 
          determining respective types of sending waveforms of respective to-be-scrambled data from a plurality of types of waveforms (par. 10 (determining whether a user equipment (UE) is to transmit a sounding reference signal (SRS) using a discrete Fourier transform (DFT) spread orthogonal frequency domain multiplexing (DFT-S-OFDM) waveform or a cyclic prefix orthogonal frequency domain multiplexing (CP-OFDM) 
waveform, sending an indication of the determined waveform to the UE, and processing the SRS, based on the determined waveform)), wherein the plurality of types of waveforms comprise 
              a discrete Fourier transform spreading orthogonal frequency division multiplexing (DFT-s- OFDM) waveform (par. 10 (using a discrete Fourier transform (DFT) spread orthogonal frequency domain multiplexing (DFT-S-OFDM) waveform or a cyclic prefix orthogonal frequency domain multiplexing (CP-OFDM) waveform)) and 
              a cyclic prefix orthogonal frequency division multiplexing (CP- OFDM) waveform (par. 10 (using a discrete Fourier transform (DFT) spread orthogonal frequency domain multiplexing (DFT-S-OFDM) waveform or a cyclic prefix orthogonal frequency domain multiplexing (CP-OFDM) waveform)), and 
              wherein determining the respective types of sending waveforms of respective to-be-scrambled data from the plurality of types of waveforms comprises:
             determining that a first sending waveform of first to-be-scrambled data is the DFT-s- OFDM waveform (par. 10 (determining whether a user equipment (UE) is to transmit a sounding reference signal (SRS) using a discrete Fourier transform (DFT) spread orthogonal frequency domain multiplexing (DFT-S-OFDM) waveform or a cyclic prefix orthogonal frequency domain multiplexing (CP-OFDM) waveform, sending an indication of the determined waveform to the UE, and processing the SRS, based on the determined waveform)); and
             determining that a second sending waveform of second to-be-scrambled data is the CP-OFDM waveform (par. 10 (determining whether a user equipment (UE) is to transmit a sounding reference signal (SRS) using a discrete Fourier transform (DFT) spread orthogonal frequency domain multiplexing (DFT-S-OFDM) waveform or a cyclic prefix orthogonal frequency domain multiplexing (CP-OFDM) waveform, sending an indication of the determined waveform to the UE, and processing the SRS, based on the determined waveform); 
          determining respective scrambling manners based on the respective types of sending waveforms, wherein determining the respective scrambling manners based on the respective types of sending waveforms comprises:
          determining a first scrambling manner to be a time domain scrambling in response to determining that the first sending waveform is the DFT-s-OFDM waveform; and
          determining a second scrambling manner to be one of the time domain scrambling, frequency domain scrambling, or time-frequency domain scrambling in response to determining that the second sending waveform is the CP-OFDM waveform;
          scrambling the first to-be-scrambled data based on the first scrambling manner using a time domain scrambling sequence, to obtain first scrambled output data (par. 10 (determining whether a user equipment (UE) is to transmit a sounding reference signal (SRS) using a discrete Fourier transform (DFT) spread orthogonal frequency domain multiplexing (DFT-S-OFDM) waveform or a cyclic prefix orthogonal frequency domain multiplexing (CP-OFDM) waveform, sending an indication of the determined waveform to the UE, and processing the SRS, based on the determined waveform); and
          sending the first scrambled output data (fig. 8a (804), par. 87 (transmitting the SRS using the determined waveform)).
          However, Zhang et al. do not specifically disclose a time domain scrambling.
          In the same field of endeavor, Pan et al. clearly show:
          determining a first scrambling manner to be a time domain scrambling in response to determining that the first sending waveform is the DFT-s-OFDM waveform (par. 77 (generate complex-valued time-domain waveform (e.g., OFDM, DFT-s-OFDM, etc.) signals for the antenna port));
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method, as taught by Zhang, and show a time domain scrambling, as taught by Pan, so that system performance can be improved. 
          However, Zhang and Pan do not specifically disclose a frequency domain scrambling.
          In the same field of endeavor, Pan2 et al. clearly show:
          determining a second scrambling manner to be one of the time domain scrambling, frequency domain scrambling, or time-frequency domain scrambling in response to determining that the second sending waveform is the CP-OFDM waveform (par. 102 (X and Y sequences may be interleaved, for example, in the frequency domain, at 206…..interleaved X and Y sequences may be transmitted by waveform (e.g., CP-OFDM waveform)));
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method, as taught by Zhang, and show a time domain scrambling, as taught by Pan, and show a frequency domain scrambling, as taught by Pan2, so that system performance can be improved. 




          Consider claim 2, and as applied to claim 1 above,
                          claim 7, and as applied to claim 6 above, 
                          claim 12, and as applied to claim 11 above,
Zhang et al. clearly disclose  sending the second scrambled output data (C: fig. 8a (804), par. 87 (transmitting the SRS using the determined waveform))).         
          However, Zhang do not specifically disclose a frequency domain scrambling.
          In the same field of endeavor, Pan2 et al. clearly show:
         scrambling second to-be-scrambled data based on the second scrambling manner, to obtain second scrambled output data (A: par. 102 (X and Y sequences may be interleaved, for example, in the frequency domain, at 206…..interleaved X and Y sequences may be transmitted by waveform (e.g., CP-OFDM waveform))): 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method, as taught by Zhang, and show a frequency domain scrambling, as taught by Pan2, so that system performance can be improved. 



         Claims 3, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over, Zhang et al. (U.S. PG-Publication # 20200007375), in view of Pan et al. (U.S. PG-Publication # 2019/0215133), and Pan et al. (U.S. PG-Publication #2019/0319745), hereinafter “Pan2”, and in view of Yemini et al. (U.S. Patent # 5528516).


          Consider claim 3, and as applied to claim 1 above,
                          claim 8, and as applied to claim 6 above, 
                          claim 13, and as applied to claim 11 above, 
Zhang clearly disclose the first sending waveform is DFT-s-OFDM waveform (par. 10 (determining whether a user equipment (UE) is to transmit a sounding reference signal (SRS) using a discrete Fourier transform (DFT) spread orthogonal frequency domain multiplexing (DFT-S-OFDM) waveform or a cyclic prefix orthogonal frequency 
domain multiplexing (CP-OFDM) waveform, sending an 
indication of the determined waveform to the UE, and processing the SRS, based on the determined waveform)) and a type of a preprocessing codebook is a first extended sequence;
          However, Zhang et al. do not specifically disclose a preprocessing codebook.
          In the same field of endeavor, Yemini et al. clearly show:
          a preprocessing codebook (col. 24, lines 12-14 (Real-time correlation computations are reduced significantly by preprocessing event knowledge to generate codebooks prior to real-time event detection and correlation); EN: Since “preprocessing codebook” is merely mentioned here, the Examiner has to interpret it in the broadest sense).                 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method, as taught by Zhang, and show a preprocessing codebook, as taught by Yemini, so that system performance can be improved.



         Claims 4, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. PG-Publication # 20200007375), in view of Pan et al. (U.S. PG-Publication # 2019/0215133), Pan et al. (U.S. PG-Publication #2019/0319745), hereinafter “Pan2”, and Yemini et al. (U.S. Patent # 5528516), and in view of Noh et al. (U.S. PG-Publication # 2018/0124796).


          Consider claim 4, and as applied to claim 2 above,
                          claim 9, and as applied to claim 7 above, 
                          claim 14, and as applied to claim 12 above, 
Zhang et al. clearly disclose: 
          in response to determining that the sending waveform is the CP-OFDM waveform (par. 10 (determining whether a user equipment (UE) is to transmit a sounding reference signal (SRS) using a discrete Fourier transform (DFT) spread orthogonal frequency domain multiplexing (DFT-S-OFDM) waveform or a cyclic prefix orthogonal frequency 
domain multiplexing (CP-OFDM) waveform, sending an 
indication of the determined waveform to the UE, and processing the SRS, based on the determined waveform)), and a type of a second preprocessing codebook is a second extended sequence.
          However, Zhang et al. do not specifically disclose a preprocessing codebook.
          In the same field of endeavor, Yemini et al. clearly show:
          a preprocessing codebook (col. 24, lines 12-14 (Real-time correlation computations are reduced significantly by preprocessing event knowledge to generate codebooks prior to real-time event detection and correlation); EN: Since “preprocessing codebook” is merely mentioned here, the Examiner has to interpret it in the broadest sense). 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method, as taught by Zhang, and show a preprocessing codebook, as taught by Yemini, so that system performance can be improved.                
          However, Zhang and Yemini do not specifically disclose the frequency domain scrambling.
          In the same field of endeavor, Noh et al. clearly show: 
          determining the second scrambling manner is the frequency domain scrambling (par. 310 (The PTRS for the CP-OFDM indicates the PTRS allocated in the frequency domain, and the PTRS for the DFT-s-OFDM indicates the PTRS allocated in the time domain).
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method, as taught by Zhang, show a preprocessing codebook, and show determining the second scrambling manner is the frequency domain scrambling, as taught by Noh, so that system performance can be improved.




         Claims 5, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. PG-Publication # 20200007375), in view of Pan et al. (U.S. PG-Publication # 2019/0215133), and Pan et al. (U.S. PG-Publication #2019/0319745), hereinafter “Pan2”, and in view of Chung et al. (U.S. PG-Publication # 2012/0033630).


          Consider claim 5, and as applied to claim 1 above,
                          claim 10, and as applied to claim 6 above, 
                          claim 15, and as applied to claim 11 above,
they are being rejected for the same reasons as set forth in claims 1 and 2, except for the scrambling sequence.
          In the same field of endeavor, Yang et al. clearly show:                   
          wherein the time domain scrambling sequence is determined based on a first sequence, wherein an initial value of the first sequence is determined based on a user equipment (UE) group identifier of UE (par. 107 (the UE can use a fixed initial value or use a constant value, a UE ID, a Group ID, a frame number, a subframe number, a slot number, a codeword number, an antenna port number and the like as an initial value of a pseudo-random sequence), par. 150 (a UE ID is used as an initial value for generating a scrambling sequence)), and wherein the scrambled output data is data corresponding to the UE. 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method, as taught by Park, and show the scrambling sequence, as taught by Yang, so that system performance can be improved.
          However, Park and Yang do not specifically disclose the first scrambled output data is data corresponding to the UE.
          In the same field of endeavor, Chung et al. clearly show:                   
          wherein the first scrambled output data is data corresponding to the UE (par. 76 (scrambling may be applied to the DRS pattern group in the frequency or time-frequency domain, in addition to apply a cover sequence of a time domain to the DRS pattern. Scrambling may be applied to a DRS pattern group on an OFDM symbol basis, or may also be applied to all the RS REs pertaining to the DRS pattern group. The scrambling may be UE-specifically, UE-group-specifically, or cell-specifically applied. Orthogonal Variable Spreading Factor (OVSF) code, Discrete Fourier Transform (DFT)-based code, Walsh- or Walsh-Hadamard-based orthogonal code sequences may be used as scrambling code sequences)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method, as taught by Park, show the scrambling sequence, as taught by Yang, and show the scrambled output data is data corresponding to the UE, as taught by Chung, so that system performance can be improved.



         Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. PG-Publication # 20200007375), in view of Pan et al. (U.S. PG-Publication # 2019/0215133), and Pan et al. (U.S. PG-Publication #2019/0319745), hereinafter “Pan2”, in view of Yang et al. (U.S. PG-Publication # 2016/0366717).


          Consider claim 16, and as applied to claim 2 above,
                          claim 17, and as applied to claim 7 above, 
                          claim 18, and as applied to claim 12 above,
they are being rejected for the same reasons as set forth in claims 1 and 2, except for the scrambling sequence.
          In the same field of endeavor, Yang et al. clearly show:                   
         wherein a frequency domain scrambling sequence of the frequency domain scrambling is determined based on a second sequence, wherein an initial value of the second sequence is determined based on a UE group identifier of UE (par. 107 (the UE can use a fixed initial value or use a constant value, a UE ID, a Group ID, a frame number, a subframe number, a slot number, a codeword number, an antenna port number and the like as an initial value of a pseudo-random sequence), par. 150 (a UE ID is used as an initial value for generating a scrambling sequence)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method, as taught by Park, and show the scrambling sequence, as taught by Yang, so that system performance can be improved.



         Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. PG-Publication # 20200007375), in view of Pan et al. (U.S. PG-Publication # 2019/0215133), and Pan et al. (U.S. PG-Publication #2019/0319745), hereinafter “Pan2”, in view of Lee et al. (U.S. PG-Publication # 2021/0281455).
 
          Consider claim 19, and as applied to claim 1 above, Park et al. clearly disclose the method as described.
          However, Park et al. do not specifically disclose determining quality of a channel.
          In the same field of endeavor, Lee et al. clearly show:           
          determining quality of a channel (par. 115 (if a difference between the maximum transmission power (PMax) and current transmission power is greater than a threshold, the CP-OFDM waveform may be used. On the contrary, if the difference therebetween is smaller than the threshold, the DFT-s-OFDM waveform may be used)); and
          in response to determining that the quality of the channel is less than or equal to a threshold, determining the first sending waveform is the DFT-s-OFDM waveform (par. 115 (if a difference between the maximum transmission power (PMax) and current transmission power is greater than a threshold, the CP-OFDM waveform may be used. On the contrary, if the difference therebetween is smaller than the threshold, the DFT-s-OFDM waveform may be used)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method, as taught by Park, and show determining quality of a channel, as taught by Lee, so that system performance can be improved.




         Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. PG-Publication # 20200007375), in view of Pan et al. (U.S. PG-Publication # 2019/0215133), and Pan et al. (U.S. PG-Publication #2019/0319745), hereinafter “Pan2”, in view of Noh et al. (U.S. PG-Publication # 2020/0028650), hereinafter “Noh2”. 
 

          Consider claim 20, and as applied to claim 1 above, Park et al. clearly disclose the method as described.
          However, Park et al. do not specifically disclose determining a sequence of a reference signal.
          In the same field of endeavor, Noh2 et al. clearly show:           
          determining a sequence of a reference signal (par. 294 (the DMRS structure indicated by the identification number 3f30 is based on the Zadoff-Chu (ZC) sequence in a similar manner to the LTE, and can be used on the uplink in a DFT-s-OFDM system)); and
          in response to determining that the sequence of the reference signal is Zadoff-Chu (ZC) sequence, determining the first sending waveform is the DFT-s-OFDM waveform (par. 294 (the DMRS structure indicated by the identification number 3f30 is based on the Zadoff-Chu (ZC) sequence in a similar manner to the LTE, and can be used on the uplink in a DFT-s-OFDM system)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method, as taught by Park, and show determining a sequence of a reference signal, as taught by Noh2, so that system performance can be improved.





                                       Response to Amendment


            Applicant's arguments filed on 8/1/2022, with respect to claim 1, on pages 9-14 of the remarks, have been carefully considered.
           In the present application, Applicants basically argue that Park does not teach or suggest “
            determining respective scrambling manners based on the respective types
of sending waveforms, wherein determining the respective scrambling manners
based on the respective types of sending waveforms comprises:
           determining a first scrambling manner to be a time domain
scrambling in response to determining that the first sending waveform is the DFT-
s-OFDM waveform; and
           determining a second scrambling manner to be one of the time
domain scrambling, frequency domain scrambling, or time-frequency domain
scrambling in response to determining that the second sending waveform is the CP-
OFDM waveform”. 
          The Examiner has modified the response with a new reference which provides “
            determining respective scrambling manners based on the respective types
of sending waveforms, wherein determining the respective scrambling manners
based on the respective types of sending waveforms comprises:
           determining a first scrambling manner to be a time domain
scrambling in response to determining that the first sending waveform is the DFT-
s-OFDM waveform; and
           determining a second scrambling manner to be one of the time
domain scrambling, frequency domain scrambling, or time-frequency domain
scrambling in response to determining that the second sending waveform is the CP-
OFDM waveform”. See the above rejections of claim 1, for the relevant interpretation and citations found in Zhang and Pan, disclosing the new limitations.





Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        

September 7, 2022